Case 7:18-cv-O4622-NSR Document 44 Filed 10/24/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
MENDEL sTERN, AHARON osTREicHER, YocHoNoN CIVIL CASE DISCOVERY
MARKOWITZ, ABRAHAM KoHN, isAAc scerMMER, PLAN AND SCHEDULING
ESTHER sCHwiMMER, JOEL sABEL, YOEL FRIED and FRAIDA ORDER
M. FRiED, MELECH KRAUss, isRAEL osTREicHER,
Plam“ffs’ 2018-Cv-04622 (NsR)

-against-

HIGHLAND LAKE HGMEOWNERS ASSOCIATION, ARTHUR
EDWARDS, INC., ARCHWAY PROPERTY MANAGEMENT, INC.,
CAR_MINE MASTROGIACOMO, CHRISTOPHER PERRINO, ALEX
RUBANOVICH, NANCY DIAZ and RAY TORRES,

Defendants.
X

 

counsel, pursuant to Fed. R. Civ.'P. 16 and 26(t):

l. All parties feensent'} {do not consent] to conducting all further proceedings before
a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(0).
The parties are free to withhold consent without adverse substantive consequences
(If all parties consent, the remaining paragraphs of this form need not be
completed.)

2. This case [is] {\ie-rm‘tj to be tried to a jury.

3. Joinder of additional parties must be accomplished by
1 1 - 3 0 - 1 8

4. Amended pleadings may be filed until 1 1 ° 3 O_ 1 8

 

5. Interrogatories shall be served no later than 1 2 _ 1 5 ' 1 3 , and responses
thereto shall be served within thirty (30) days thereafter. The provisions of Local
Civil Rule 33.3 [shall] {Qhaihmq apply to this case.

 

6. First request for production of documents, if any, shall be served no later than
1 2 - 1 5 - 1 8
. . 4 - 3 0 - 1
7. Non-expert depositions shall be completed by
a. Unless counsel agree otherwise or the Court so orders, depositions shall not
be held until all parties have responded to any first requests for production
of documents
b. Depositions shall proceed concurrently

c. Whenever possible, unless counsel agree otherwise or the Court so orders,

Case 7:18-cv-O4622-NSR Document 44 Filed 10/24/18 Page 2 of 2

non-party depositions shall follow party depositions

 

 

 

 

 

 

 

 

8. Any further interrogatories, including expert interrogatories, shall be served no
later than 2 ' 1 “ 1 9

9. Requests to Admit, if any, shall be served no later than

y 3 - 1 5 ~ 1 9

10. Expert reports shall be served no later than 5 _ 3 0 "1 9

1 l. Rebuttal expert reports shall be served no later than 6 ~ 3 O~l 9

12. Expert depositions shall be completed by 7 _ 3 0 _ 1 9

13. Additional provisions agreed upon by counsel are attached hereto and made a part
hereof.

14. ALL DrscovERY sHALL BE COMPLETED BY 9°30" 1 9

15 . Any motions shall be filed in accordance with the Court’s lndividual Practices.

16. This Civil Case Discovery Plan and Scheduling Order may not be changed without
leave of Court (or the assigned Magistrate Judge acting under a specific order of
reference).

l7. The Magistrate Judge assigned to this case is the Hon. Pau 1 E - DaV i d S On .

18. If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
the Magistrate Judge will schedule a date certain for trial and will, if necessary,
amend this Order consistent therewith

l9. The next case management conference is scheduled for ,
at . (Tlie Court will set this date at the initial conference.)

SO ORDERED.

Dated: White Plains, New York

 

 

Nelson S. Rornan, U.S. District Judge

